Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on December 07, 2021.
3.	Applicant’s amendment filed on 12/07/2021 has been received, entered into the record and considered. As a result of the amendment filed on 12/07/2021, claims 1-3, 5, 9-12, 14-17 and 19 has been amended. 
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 12/07/2022, claims 1-20 are allowed.
					Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statements of reasons for allowance:
	In the examiner’s Non-Final office action dated on July 22, 2021, claims 1-20 were rejected based primarily on US 2017/0024186 A1 to Fazl Ersi et al and US 2008/0133479 A1 to Zelevinsky et al. 
	The claimed invention is directed towards a method implemented by a data processing apparatus, the method comprising: clustering a plurality of data elements of a same type, comprising, at each of a plurality of clustering iterations: obtaining data defining a current clustering of the plurality of data elements, wherein the current clustering defines an assignment of each of the data elements to a respective cluster, and wherein each cluster represents a respective group of one or more data elements; determining a respective linkage value for each of a plurality of cluster pairs, wherein each cluster pair comprises a respective first cluster defined by the current clustering and a respective second cluster defined by the current clustering, wherein determining a linkage value for a cluster pair comprises: determining a set of pairwise similarity values for the cluster pair, wherein each pairwise similarity value defines a similarity measure between: (i) a particular data element from the first cluster of the cluster pair, and (ii) a given data element from the second cluster of the cluster pair; processing the set of pairwise similarity values for the cluster pair to determine an N-th percentile of the set of pairwise similarity values for the cluster pair, wherein the N-th percentile of the set of pairwise similarity values for the cluster pair defines a score that exceeds N% of the pairwise similarity values in the set of pairwise similarity values for the cluster pair, and wherein Nis greater than 0 and less than 100; and determining the linkage value for the cluster pair based on the N-th percentile of the set of pairwise similarity values for the cluster pair; identifying a particular cluster pair to be merged based on the linkage values for the plurality of cluster pairs; and updating the data defining the current clustering by merging the identified cluster pair; and taking an action based on the current clustering of the plurality of data elements after a final clustering iteration.
	The prior art of record US 2017/0024186 A1 to Fazl Ersi et al and US 2008/0133479 A1 to Zelevinsky et al, do not teach, show or suggest the features of processing the set of pairwise similarity values for the cluster pair to determine an N-th percentile of the set of pairwise similarity values for the cluster pair, wherein the N-th percentile of the set of pairwise similarity values for the cluster pair defines a score that exceeds N% of the pairwise similarity values in the set of pairwise similarity values for the cluster pair, and wherein Nis greater than 0 and less than 100; and determining the linkage value for the cluster pair based on the N-th percentile of the set of pairwise similarity values for the cluster pair; identifying a particular cluster pair to be merged based on the linkage values for the plurality of cluster pairs; and updating the data defining the current clustering by merging the identified cluster pair in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest 
The dependent claims 2-9 depending on independent claim 1, dependent claims 11-14 depending on independent claim 10 and dependent claims 16-20 depending on independent claim 15 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
					Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167